DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to Application filed on 5/21/2020.  Claims 1-20 are submitted for examination.

Election/Restrictions
Claims 1-15 (Group I) and claims 16-20 (Group II) are subject to a Restriction based on combination/subcombination.
Group I is drawn to annotating an address with a tag in blockchain, directed to tagging hashes.
	Group II is drawn to an interface that integrates customizable tags as objects, as in search systems.
	The claims of Groups I and II are subject to a restriction based on combination/subcombination when the two Groups are shown to be distinct, as explained above. 
During a telephone conversation with Matthew Dicke on 3/10/22 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention under combination/subcombination.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradmanabhan (USPN. 2020/0344132).

Regarding system and method claims 1 and 10, Pradmanabhan discloses,
a blockchain comprising a plurality of blocks, each block comprising a plurality of transactions and a plurality of addresses, each transaction associated with at least one address in the plurality of addresses (figs. 1A and 9A, par. 201, index searched for block on blockchain comprising address); and
a server system in operative communication with the blockchain system, the server system comprising a processor and instructions stored in non-transitory machine-readable media, the instructions configured to cause the server system to (figs. 1A and 4C, par. 72, Server):
implement a vertical crawler to capture data from an external data source, the external data source different from the blockchain (figs. 1A, 1D and 1E, Host organization and services 107 comprising Query Interface 180 between Blockchain consensus and Database systems, 
annotate the captured data from the external source with at least one tag in a plurality of tags (see fig. 4A, Interfacing on Host, and fig. 3B , par. 198, 313 and 314, address/index retrieved/used for searching desired record/transaction, data or metadata, further see retrieving data to be modified to add a UUID field);
parse blockchain data of at least one block in the plurality of blocks of the blockchain; (pars. 311-312, student record saved to blockchain with related entities, separately stored MD for the student by an APP, a new student transcript is provided and added to the student record);
link the at least one tag in the plurality of tags with an address in the plurality of addresses parsed from the at least one block in the plurality of blocks of the blockchain (par. 313, data with the UUID field linking and identifying the new related entity is then written to and stored with the blockchain); and
annotate the address in the plurality of addresses with the at least one tag (par. 313 and 314, written to and stored with the blockchain as metadata). 

Regarding claims 2-9, Prardmanabhan discloses:
2. The system of claim 1, wherein the instructions are further configured to cause the server system to query the plurality of addresses in the at least one block for a property of an address in the plurality of addresses, the property associated with the at least one tag (pars. 317-318, search index, if index is known go directly to that node and retrieve relevant information).  

3. The system of claim 2, wherein the instructions are further configured to cause the server system to return each address in the plurality of addresses that are annotated with the at least on tag associated with the property queried (pars. 317-318, search index, entire sub-tree is returned).  

4. The system of claim 1, wherein the at least one tag is a first tag in the plurality of tags, and wherein the instructions are further configured to cause the server system to link a second tag in the plurality of tags with a transaction in the plurality of transactions parsed from the at least one block in the plurality of blocks of the blockchain and annotate the transaction in the plurality of transactions with the second tag (par. 313-314, data with the UUID field linking and identifying the new related entity is then written to and stored with the blockchain, the linked entities comprising a transcript and medical record).

5. The system of claim 4, wherein the instructions are further configured to cause the server system to query the plurality of addresses in the at least one block for a property of the addresses in the plurality of addresses, the property associated with at least one of the first tag and the second tag  (pars. 317-318, search index, tree, leaf, entire sub-tree is returned).  

6. The system of claim 5, wherein the instructions are further configured to cause the server system to return each address in the plurality of addresses that are annotated with at least one 

7. The system of claim 4, wherein the instructions are further configured to cause the server system to query the plurality of transactions in the at least one block for a property of a transaction in the plurality of addresses, the property associated with at least one of the first tag and the second tag (pars. 317-318, search index, tree, leaf, entire sub-tree is returned, the search is based on searching an index).  

8. The system of claim 7, wherein the instructions are further configured to cause the server system to return each transaction in the plurality of transactions that are annotated with at least one of the first tag and the second tag associated with the property (par. 318, entire node hash ABC or three tags is returned).

9. The system of claim 1, wherein the plurality of tags comprises a user tag, a service tag, and a text tag, the user tag associated with a user account, the service tag associated with a service provider, and the text tag associated with a textual label (fig. 3A and 3C, Blockchain services and pars. 313-314, metadata and UUID comprising student transcript, medical data, and linking desired related entities).

	Regarding method claims 11-15, they comprise substantially the same subject matter as rejected system claims 2-9, respectively, and are therefore rejected on the merits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 12, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153